Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s election without traverse of Group I (claims 1-41) in the reply filed on May 7, 2021 is acknowledged. Claims 42-54 are withdrawn from further consideration. 
The disclosure is objected to because of the following informalities: In paragraph 0002 on page 1 of the specification, the phrase “U.S. Patent Application No. 16/040,506, filed on July 19, 2018” should be changed to -- U.S. Patent Application No. 16/040,506, filed on July 19, 2018, and now U.S. Patent no. 10,660,619—so as to update the status of this application.  
Appropriate correction is required.
Claims 1-41 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 On lines 5-7 of claim 1, the “plurality of optical fiber ends that are optically connected to one or more laser light sources” and the “second plurality of fiber ends that are optically connected to a plurality of detectors” are indefinite since it is not clear whether these optical fiber ends are opposite ends of the same optical fibers or are ends of separate and different optical fibers. Does a first set of optical fibers connect the one or more laser light sources to the scan head, and does a second set of optical fibers connect the scan head to the plurality of detectors? On lines 6-7 of claim 1, the phrase “a second plurality of fiber ends” should be changed to –a second plurality of optical fiber ends--. See these same problems on lines 7-9 of claim 11, on lines 12-14 of claim 17, 
Claim 11 is indefinite since it is not clear how the opening of the cartridge interface of the reader housing is different from the “slot extending into the reader from the cartridge interface”. It is not clear whether the recited opening and slot are the same or different? 
On line 4 of claim 17, the phrases “the y-axis direction” and “the x-axis direction” lack antecedent basis. On line 15 of claim 17, the phrase “movement of the movable clamp” should be changed to –movement of the movable clamp base—so as to use the same terminology as recited earlier in the claim. 
Claim 30 is indefinite since it is not clear how the opening of the cartridge interface of the reader housing is different from the “slot extending in a z-axis into the reader”. It is not clear whether the recited opening and slot are the same or different? On line 6 of claim 30, the phrases “the y-axis direction” and “the x-axis direction” lack antecedent basis. Claim 30 is indefinite since it is not clear where the pump membrane actuator is located in the optical reader device. Is the pump membrane actuator located on the cartridge holder? On line 21 of claim 30, the phrase “movement of the movable clamp” should be changed to –movement of the movable clamp base—so as to use the same terminology as recited earlier in the claim. 
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-6 and 9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tan et al (US 2016/0033412, submitted in the IDS filed on January 18, 2019).
Tan et al teach of an optical reader for reading a sensing chip on a removable cartridge. The sensing chip serves to detect an analyte in a biological sample. The optical reader 520 comprises a cartridge holder comprising a slot extending into the reader (claim 1). See Figure 5 of Tan et al which depicts a cartridge 500 comprising a sensing chip located within a slot of an optical reader 520. The optical reader 520 also comprises an optical scan head 521 (claim 1), and Tan et al teach that in some embodiments, the scan head 521 can comprise a linear fiber optical array, wherein a first plurality of optical fiber ends are optically connected to one or more light sources and a second plurality of optical fiber ends are optically connected to one or more detectors (claims 1 and 4, see paragraph 0092 in Tan et al). The optical reader 520 also comprises a scan head actuator 524 for aligning and moving the scan head 521 with the sensing chip of the removable cartridge 500 (claim 1, see paragraph 0043 and claim 26 in Tan et al), a plurality of valves 523 on the cartridge holder that are configured to couple with valve openings on the removable cartridge 500 (claim 1, see paragraphs 0035 and 0086, and claim 18 in Tan et al), a pump membrane actuator 522 on the cartridge holder that is configured to apply force to a membrane pump (i.e. an elastomer membrane 413) of the cartridge 500, wherein the pump membrane actuator 522 is configured to hold a plurality of extended positions to deflect or relax deflection of the membrane pump 413 (claim 1, see paragraphs 0033-0034, 0041, 0086 and 0090, and claims 16 and 24 of Tan et al), and a controller 525 configured to coordinate movement of the optical scan head 521, illumination by the one or more light sources, detection by the one or more detectors, opening and closing of the valves, and positioning of the pump membrane actuator 522 when the removable cartridge 500 is inserted into the cartridge holder (claim 1). Tan et al teach that the controller 525 is configured to clamp the cartridge holder when the removable cartridge 500 is inserted into the cartridge holder of the optical reader 520 (claim 3, see paragraphs 0096 and 0097 in Tan et al.). The removable cartridge 500 comprises valve openings in areas adjacent to a flow channel in the cartridge, and these openings are in communication with external valves 523 on the cartridge holder. The external valves 523 comprise seals which are configured to be moved relative to the cartridge 500 to open or close the valve openings in the cartridge 500 (claim 5). Tan et al teach that the pump membrane actuator 522 comprises a mechanical actuator such as a rod, piston or pin (i.e. an arm), which is moved by some type of a driver (claim 6, see Figure 4B and paragraph 0086 in Tan et al). Tan et al also teach that the cartridge holder of the optical reader 520 comprises one or more mechanical actuators in communication with the removable cartridge for breaking and/or pushing parts of the cartridge (i.e. blister packs) for controlled release of reagents therein and controlled activation of sample flow within the cartridge (claim 9, see paragraphs 0042, 0064 and 0088, and claim 25 in Tan et al). See Figures 4B and 5, paragraphs 0008-0010, 0013-0014, 0016-0017, 0033-0035, 0039-0043, 0045-0048, 0064, 0086, 0088-0090, 0092 and 0096-0097, and the claims in Tan et al. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tan et al (US 2016/0033412, submitted in the IDS filed on January 18, 2019). For a teaching of Tan et al, see previous paragraphs in this Office action. 
Tan et al fail to teach that the pump membrane actuator 522 in the optical reader 520 comprises a rounded, ball-shaped end. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the rod, piston or pin taught as the pump membrane actuator 522 by Tan et al with a rounded, ball-shaped end so that the membrane pump (i.e. elastomer membrane 413) of the cartridge 500 is not pierced when the pump membrane actuator 522 holds an extended position to deflect the elastomeric membrane 413. 
Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tan et al (US 2016/0033412, submitted in the IDS filed on January 18, 2019) in view of Shastry et al (US 2019/0021704). For a teaching of Tan et al, see previous paragraphs in this Office action. Tan et al fail to teach that the optical reader 520 comprises a plurality of fluid sensors in communication with the controller and configured to optically detect fluid within one or more regions of the removable cartridge 500. 
Shastry et al also teach of an optical reader 1002 for reading a photonic sensing chip on a removable cartridge 1000 (see Figure 10 in Shastry et al). The optical reader 1002 serves to clamp the cartridge 1000 in the reader so that optical elements in the reader can excite the sensing chip on the cartridge 1000. An optical scan head 1004 shines laser light on the sensing chip of the cartridge to excite fluorophores conjugated to analyte targets located on the chip, and re-emitted light from the fluorophores is directed back to detectors associated with the optical scan head in order to measure the analyte targets. The optical reader 1002 also comprises a pump membrane actuator (i.e. a piston) that deflects or relaxes deflection on a pump membrane 400 in the cartridge 1000 in order to move fluids within the cartridge, valves which align with openings in the cartridge and which are configured to open or close the openings, and a separate piston configured to push on a control solution container (i.e. a blister pack) in the cartridge in order to open the container and release the control solution.  Shastry et al also teach that the optical reader 1002 contains one or more fluid sensors for detecting fluid at various positions within the cartridge 1000 (i.e. before or after mixing regions, etc.). The fluid sensors comprise an emitter (i.e. LED emitter) and a detector for detecting a meniscus. See Figures 9A and 10, and paragraphs 0036-0037, 0044-0046, 0096, 0105-0108,0135-0136, 0141-0142, 0150, 0168 and 0202 in Shastry et al. 
Based upon a combination of Tan et al and Shastry et al, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a plurality of fluid sensors in the optical reader taught by Tan et al in communication with the controller and configured to optically detect fluid within one or more regions of the removable cartridge 500 since Shastry et al teach that it is advantageous to include fluid sensors in an optical reader used to read a sensing chip in a removable cartridge in order to detect fluid at various positions within the cartridge (i.e. before or after mixing regions, etc.) so as to ensure that fluids are actually present at the different positions before an optical analysis of the fluids begins. 
Shastry et al has a common inventor(s) and assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tan et al (US 2016/0033412, submitted in the IDS filed on January 18, 2019) in view of Arlett et al (US 2018/0021783). For a teaching of Tan et al, see previous paragraphs in this Office action. Tan et al fail to teach that the cartridge holder of the optical reader 520 comprises a temperature sensor and a heater for regulating a temperature of the removable cartridge 500 held in the cartridge holder. 
Arlett et al teach of a cartridge reader 200 for carrying out a diagnostic test on a sample contained in a removable cartridge 100 inserted into the reader. The reader 200 comprises a housing, an upper and a lower clamp defining a cartridge-receiving region there between, and a thermal module 217 comprising a thermal stack or heater for heating the cartridge-receiving region where the cartridge is inserted. The thermal stack or heater serves to control the temperature of the cartridge 100 inserted into the reader. See the abstract, paragraphs 0235-0237 and 0244, and the claims of Arlett et al. 
Based upon a combination of Tan et al and Arlett et al, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include in the cartridge holder of the optical reader 520 taught by Tan et al a temperature sensor and a heater since Arlett et al teach that it is advantageous to include a heater and a temperature sensor in a cartridge reader used to carry out a diagnostic test on a sample contained in a removable cartridge so as to control the temperature of the cartridge inserted into the reader and ensure that the samples and reagents held within the cartridge are at the correct temperature for reactions to occur. 
Claims 11, 17 and 30 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action since none of the prior art of record teaches or fairly suggests an optical reader device for reading a photonic chip of a removable cartridge comprising each of the components recited in independent claims 11, 17 and 30, and in particular comprising a pump membrane actuator comprising a rocker arm having a rounded end that is motor driven, a ball plunger on one side of the slot in the cartridge holder which is biased to extend into the slot in an x-axis direction and configured to drive the removable cartridge against a reference surface in a z-axis and a reference surface in the x-axis, and a movable clamp base configured to apply force in a y-axis direction to secure the removable cartridge within the slot and to drive the removable cartridge against a reference surface in the y-axis. 
Claims 8, 12-16, 18-29 and 31-41 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims for the same reasons as set forth above.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Please make note of: Lowe et al who teach of an assay cartridge device and an associated reader; Stern et al who teach of a microfluidic cartridge and an associated reader system; Buermann et al who teach of an integrated optoelectronic read head and a fluidic cartridge; and Anderson et al who teach of an assay cartridge and an optical reader. 









Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAUREEN M WALLENHORST whose telephone number is (571)272-1266. The examiner can normally be reached on Monday-Thursday from 6:30 AM to 4:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander, can be reached at telephone number 571-272-1254. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
/MAUREEN WALLENHORST/Primary Examiner, Art Unit 1797                                                                                                                                                                                                        June 1, 2021